Citation Nr: 0430253	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  03-10 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
history of low back strain.   

2.  Entitlement to a total disability rating based upon 
individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from June 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that determination, the RO denied 
the appellant's claims of entitlement to an evaluation in 
excesss of 20 percent for history of low back strain and for 
a total disability rating based upon individual 
unemployability (TDIU).  The appellent disagreed and this 
appeal ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In his February 2003 substantive appeal perfecting this 
appeal, the appellant indicated he wanted a Travel Board 
hearing at the RO before a Member of the Board, also known as 
a Veterans Law Judge.  He also requested a personal hearing 
with RO adjudicatory personnel.  By a May 2003 letter, the RO 
informed the appellant of a hearing at the RO before RO 
adjudicatory personnel scheduled for June 2003.  On the date 
of the hearing, the appellant canceled this hearing, and the 
RO subsequently forwarded the case to the Board for appellate 
review.  

There remains an outstanding request for a Travel Board 
hearing.  The RO properly scheduled the appellant for a local 
hearing with RO adjudicatory personnel and apparently 
interpreted the appellant's cancellation of the local hearing 
as a cancellation of all requested hearings.  As a Travel 
Board hearing is conducted before the Veterans Law Judge 
designated to decide the appeal, it is of a different 
character than a local hearing.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).  
Accordingly, the case is remanded for the following action:  

Schedule the appellant for a Travel Board 
hearing, to be held at the RO in San 
Juan, Puerto Rico, before a Veterans Law 
Judge.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




